Citation Nr: 0726215	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO. 04-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for alcohol dependence. 
 
2.  Entitlement to service connection for major depression 
with a panic disorder. 
 
3.  Entitlement to service connection for anti-social 
personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to March 
1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2004 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for various 
psychiatric disabilities.

The Board notes that in the substantive appeal received in 
October 2004, the veteran seems to raise the issues of 
service connection for a broken thumb and tobacco abuse.  In 
correspondence dated in September 2006, he once more appears 
to raise a claim for nonservice-connected pension which he 
previously withdrew from appellate consideration in January 
2004.  These matters are not properly before the Board for 
appellate review at this time and referred to the RO for 
appropriate consideration.  

The record reflects that the veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge in 
September 2005, but failed to report without explanation.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has psychiatric disability 
that is of service onset for which service connection should 
be granted.  

Review of the record discloses that in contentions received 
in October 2004, the appellant appears to indicate that after 
service, he sought psychiatric treatment, including 
electroshock therapy and that this information was not of 
record.  He said that he received treatment at the Kansas 
City, Missouri VA and requested that these records be 
secured.  The appellant stated in a letter dated in September 
2006 that he was receiving Social Security benefits.  In the 
Informal Hearing Presentation dated in July 2007, his 
representative related that the evidence indicates that the 
veteran had admissions to private facilities after service 
and that efforts should be made to obtain those records.  It 
was also noted that Social Security records had not been 
requested pursuant to Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  In view of the above, the Board is of the opinion 
that the appellant should be requested to provide the names 
and addresses of those physicians with authorization to 
retrieve records of private psychiatric treatment.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Therefore, these records 
should also be requested and associated with the claims 
folder.

The Board observes that the veteran appears to receive 
continuing VA outpatient treatment for psychiatric disability 
at VA Saginaw, Michigan.  The most recent records date 
through July 2004.  It is also noted that VA clinical data 
from the Kansas City VA facility is of record but dates from 
January 1995.  The veteran appears to indicate that there is 
prior treatment information.  The Board points out that as VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
appellant's VA Saginaw medical records dating from August 
2004 should be obtained and associated with the claims 
folder.  As well, records from the Kansas City, Missouri VA 
should be requested from 1984 though 1994.



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 159 (2006), and any other legal 
precedent are fully complied with 
and satisfied since the most recent 
letter sent to the veteran in May 
2004.

2.  The veteran should be requested 
to provide the names and addresses 
of any and all providers whom he 
saw for psychiatric problems after 
service.  With proper 
authorization, such information 
should be requested and associated 
with the claims folder, if not 
already of record.

3.  VA outpatient clinical records 
from VA Saginaw and VA Kansas City 
dating from August 2004 and from 
1984 through 1994, respectively, 
should also be retrieved and 
associated with the claims folder.

4.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision and the medical 
documentation relied upon for the 
award of disability benefits.

5.  After receipt of the above and 
taking any further development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  
If the benefits are not granted, 
the appellant should be provided a 
supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


